                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


 UNITED STATES OF AMERICA,                           CV 17-72-M-DWM

              Plaintiff,

       vs.                                                  ORDER

 MALCOLM WAYNE BIRDSONG;
 M.W. BIRDSONG; WA YNES'
 GROUP; MISSOULA COUNTY; and
 ENOCH INVESTMENTS, LLC,

              Defendants.


      The United States sued Malcolm Wayne Birdsong to reduce federal income

tax assessments to judgment, to determine that Birdsong is the true owner of two

properties in Lolo, Montana, and to foreclose federal tax liens on those properties.

The Court granted summary judgment for the United States, (Doc. 48), and entered

judgment in favor of the United States for $438,146.94 plus interest, (Doc. 50).

The Court also entered a Decree of Foreclosure and Order of Judicial Sale of the

Lolo properties. (Doc. 51.) Birdsong has appealed. (Doc. 52.) He now moves to

stay enforcement of the Decree of Foreclosure and Order of Judicial Sale pending

the appeal. (Doc. 53.) He also requests a waiver of the requirement to post a bond

or other security. (Id.)

      Federal Rule of Civil Procedure 62(b) provides that "[a]t any time after
                                          1
judgment is entered, a party may obtain a stay by providing a bond or other

security." 1 Under the rule, a party is entitled to a stay of the judgment as a matter

of right upon posting a bond or security. Am. Mfrs. Mut. Ins. Co. v. Am. Broad.-

Paramount Theatres, Inc., 87 S. Ct. 1, 3 (1966). The bond or security protects the

prevailing party "from the risk of a later uncollectible judgment and compensates

him for delay in the entry of the final judgment." NLRB v. Westphal, 859 F.2d

818, 819 (9th Cir. 1988). A district court has discretion to modify or waive the

bond requirement. Int'/ Telemeter v. Hamlin Int'/ Corp., 754 F.2d 1492, 1495 (9th

Cir. 1985); Dillon v. City of Chicago, 866 F .2d 902, 904 (7th Cir. 1988). Stays

under Rule 62(b) apply only to money judgments. Westphal, 859 F.2d at 819.

      Rule 62( d) allows a district court to "suspend, modify, restore, or grant an

injunction" pending an appeal from a judgment that grants or denies injunctive

relief. 2 Fed. R. Civ. P. 62(d). A motion for an injunction pending appeal is

considered under the same standard as a motion for a preliminary injunction. See

Tribal Viii. ofAkutan v. Hodel, 859 F .2d 662, 663 (9th Cir. 1988). A party seeking

an injunction pending appeal must show ( 1) a likelihood of success on the merits,


1
  The 2018 amendments to Rule 62 reorganized and revised the provisions for
staying a judgment. Rule 62(b) "carries forward in modified form the supersedeas
bond provisions of former Rule 62(d)." Fed. R. Civ. P. 62 advisory committee's
note to 2018 amendments. Further, "[t]he new rule's text makes explicit the
opportunity to post security in a form other than a bond." Id.
2
  The provisions of Rule 62(d) were formerly set forth in Rule 62( c). Compare
Fed. R. Civ. P. 62(c) (2017) with Fed. R. Civ. P. 62(d) (2018).
                                           2
(2) it is likely to suffer irreparable harm, (3) an injunction will not substantially

injure the other parties, and (4) an injunction is in the public interest. Hilton v.

Braunskill, 481 U.S. 770, 776 (1987).

       Birdsong is imprecise about the relief he seeks. He variously requests a

"stay" pending appeal and an "injunction" pending appeal. In opposing Birdsong's

motion, the United States argues Rule 62(d)'s standard for an injunction pending

appeal governs. Foreclosure decrees and orders of judicial sale have injunctive

elements in that they direct parties to take specific actions with respect to the

property. See Deutsche Bank Nat'l Trust Co. v. Cornish,_ F. App'x _, 2019

WL 462484, at *4 (7th Cir. 2019). But, in this case, foreclosure is merely a

mechanism to enforce the money judgment. (See Doc. 48 at 18-19.) Accordingly,

Birdsong's motion is properly construed as a motion to stay the judgment under

Rule 62(b). See Deutsche Bank Nat 'l Trust Co., 2019 WL 462484, at *7

(considering a motion to stay a foreclosure under Rule 62(b)).

      The question, then, is whether Rule 62(b)' s requirement to post a bond or

other security should be waived. The Ninth Circuit has not established a test for

waiving the bond or security. Courts have considered the following factors when

deciding whether to do so:

      (1) the complexity of the collection process; (2) the amount of time
      required to obtain a judgment after it is affirmed on appeal; (3) the
      degree of confidence that the district court has in the availability of
      funds to pay the judgment; (4) whether the defendant's ability to pay
                                            3
      the judgment is so plain that the cost of a bond would be a waste of
      money; and (5) whether the defendant is in such a precarious financial
      situation that the requirement to post a bond would place other creditors
      of the defendant in an insecure position.

Dillon, 866 F .2d at 904-05 (citations and internal quotation marks omitted); see

also Educ. Logistics, Inc. v. Laidlaw Transit, Inc., No. CV-07-06-M-DWM, 2013

WL 12134035 (D. Mont. May 13, 2013) (applying the Dillon factors).

      Birdsong does not explicitly address these factors. He filed a declaration

that he has no income, assets, or other source of funds to obtain a bond and that he

believes the value of the properties subject to the foreclosure decree is sufficient to

secure the judgment. (Doc. 54-1.) He did not produce any financial records or

valuation of the properties.

      But the new amendments to Rule 62 mean the Court need not wade into the

Dillon factors at all. New Rule 62(b) permits flexibility in the type of security

required to obtain a stay, which allows the Court to treat the properties as sufficient

security. Fed. R. Civ. P. 62 advisory committee's note to 2018 amendments;

Deutsche Bank Nat'! Trust Co., 2019 WL 462484, at *7. The purpose of Rule

62(b)' s bond requirement is to secure the prevailing party against the risk of being

unable to collect the judgment. Westphal, 859 F.2d at 819. The properties offer

that security here. Given Birdsong's financial situation, the proceeds from the sale

of the properties are the United States' only hope for collecting on the judgment.

Treating the properties as security for the judgment, then, merely maintains the
                                           4
status quo. Further, the Court's Decree of Foreclosure and Order of Judicial Sale

requires Birdsong to preserve the properties, including by maintaining insurance,

paying property taxes, and avoiding any action that would decrease their value.

(Doc. 51 at, 16.) This maintenance order protects the United States against a risk

of loss pending the appeal. Finally, if the properties are sold in a judicial sale,

Birdsong's appeal will be effectively rendered moot. These equitable concerns

further counsel treating the properties here as security for the judgment pending

appeal. Accordingly,

      IT IS ORDERED that Birdsong's motion for a stay pending appeal (Doc.

53) is GRANTED and the requirement to post a bond or security is WAIVED.

Enforcement of the Judgment (Doc. 50) and the Decree of Foreclosure and Order

of Judicial Sale (Doc. 51) is STAYED pending resolution of Bi

      DATED this ~          day of March, 2019.




                                                        lloy, District Judge
                                                         istrict Court




                                           5
